Citation Nr: 1711966	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-49 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1988.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012 and June 2013, the Board remanded this claim to the RO for additional action.  


FINDING OF FACT

The Veteran does not currently have hearing loss that constitutes a disability by VA standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

Here, the Veteran does not assert that VA violated the duty to notify, that there are any outstanding records that need to be obtained, or that the VA examination during the course of this appeal was inadequate.  He was notified of the appropriate information by letter.  No further notification or assistance is thus necessary and the duties to notify and assist have been met.

Analysis

The Veteran seeks service connection for bilateral hearing loss on a direct basis, as related to active service.  According to written statements he submitted in December 2011 and May 2013, his hearing loss developed secondary to his in-service duties as an artillery man, which exposed him to noise and caused acoustic trauma.  He has stated that he was constantly around firing guns and began to experience hearing difficulties thereafter, while still in service.  In written statements submitted in January, April, June, and December 2009; February 2012; May 2013; and January 2017, the Veteran requested reasonable doubt be resolved in his favor.

When there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  The Board finds that the evidence in this case is not in relative equipoise with regard to the question of whether the Veteran actually has the claimed disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

The record in this case does not satisfy all necessary elements of a service connection claim.  Specifically, the Board finds that the evidence does not establish that the Veteran has the claimed disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Impaired hearing is to be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

According to a report of VA audiological examination conducted in January 2015, the Veteran has normal hearing in the right and left ears.  During the January 2015 VA audiological examination, the Veteran had auditory thresholds of between 10 and 25 in the critical frequencies and speech recognition scores of 96 and 100 percent.

According to the Veteran's service separation form, his military occupational specialties included cannon crewmember, the duties of which would have exposed him to a significant degree of noise, as claimed.  The Board finds that it is highly likely as not that the Veteran was exposed to noise during active service and concedes noise exposure during service.  The evidence of record also shows that the Veteran was exposed to noise prior to service.  During the January 2015 VA audiological examination, the Veteran reported pre-service noise exposure while working as an electrician.   

During service, closer in time to the alleged pre-service and in-service exposure, the Veteran's hearing appears to have been slightly worse than shown during the most recent examination.  Nonetheless, no medical professional ever diagnosed hearing loss.  The Veteran underwent multiple audiological tests during service, resulting in auditory thresholds of between 0 and 30 in the critical frequencies and no hearing loss diagnosis.  

Since service, the Veteran has been seen for multiple medical conditions, but during treatment visits, the Veteran did not report, and no medical professional has noted, hearing loss, including by VA standards.  In fact, as recently as December 2016, a treatment provider specifically noted that the Veteran had no hearing loss.  So, despite having been exposed to noise, including in service, there is no evidence showing that the exposure resulted in a hearing loss disability.  

The Veteran's assertions diagnosing hearing loss and linking hearing loss to in-service noise exposure represent the only evidence of record satisfying the current disability and nexus elements of this claim.  The Veteran is competent to report when he began to experience hearing difficulties as such difficulties are lay observable.  However, without medical training, which he lacks, he is not competent to determine if these difficulties are sufficiently severe as to be considered hearing loss.  This matter, requiring audiological testing, is simply beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specified diagnostic testing is required to diagnose hearing loss disability for VA purposes.  The Board find that the most persuasive evidence is the VA medical records that show audiometric testing was performed and did not meet the level to be considered a disability for VA purposes.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability, and that a hearing loss disability has not been shown during or contemporary to the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


